Exhibit 10.3
AMENDMENT NO. 1 TO
LOAN AND SECURITY AGREEMENT
     AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT, dated as of March 24, 2010
(this “Amendment No. 1”), is by and among Wachovia Capital Finance Corporation
(New England), a Massachusetts corporation, in its capacity as agent pursuant to
the Loan Agreement defined below (in such capacity, “Agent”), the parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Viasystems Technologies Corp., L.L.C., a Delaware limited liability
company (“Technologies”), Merix Corporation, an Oregon corporation (“Merix” and,
together with Technologies, each individually a “Borrower” and collectively,
“Borrowers”), Viasystems, Inc., a Delaware corporation (“Parent”), Viasystems
International, Inc., a Delaware corporation (“International”) and Merix Asia,
Inc., an Oregon corporation (“Asia” and together with Parent and International,
each individually a “Guarantor” and collectively, “Guarantors”).
W I T N E S S E T H :
     WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated February 16,
2010, by and among Agent, Lenders, Borrowers and Guarantors (as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and other agreements, documents and
instruments referred to therein or at any time executed or delivered in
connection therewith or related thereto, including, without limitation, this
Amendment No. 1 (all of the foregoing, including the Loan Agreement, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);
     WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders
agree to make certain amendments to the Loan Agreement, and Agent and Lenders
are willing to make such amendments, subject to the terms and conditions set
forth herein; and
     WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
and covenants contained herein, the parties hereto agree as follows:
     1. Definitions.
          (a) Additional Definition. As used herein or in the Financing
Agreements, the term “Amendment No. 1” shall mean Amendment No. 1 to Loan and
Security Agreement, dated as of March 24, 2010 by and among Borrowers,
Guarantors, Agent and Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, and
the Loan Agreement and the other Financing Agreements shall be deemed and are
hereby amended to include, in addition and not in limitation, such definition.

 



--------------------------------------------------------------------------------



 



          (b) Interpretation. For purposes of this Amendment No. 1, all terms
used herein which are not otherwise defined herein, including but not limited
to, those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 1.
     2. Financial Statements. Section 9.6(a)(i) of the Loan Agreement is hereby
amended by adding the following phrase immediately before the comma appearing at
the end of such Section: “; provided, that, the foregoing financial statements
and related materials for each of the fiscal months ended February 28, 2010,
March 31, 2010 and April 30, 2010 shall not be required to be delivered until
May 31, 2010.”
     3. Representations, Warranties and Covenants. Each Borrower and Guarantor,
jointly and severally, represents and warrants to Agent and Lenders as follows,
which representations and warranties are continuing and shall survive the
execution and delivery hereof, the truth and accuracy which are a continuing
condition of the making or providing of any Loans to Borrowers:
          (a) this Amendment No. 1 and each other agreement (if any) to be
executed and delivered by each Borrower and Guarantor in connection herewith
(together with this Amendment No. 1, the “Amendment Documents”) has been duly
authorized, executed and delivered by all necessary action of each Borrower and
Guarantor, and is in full force and effect, and the agreements and obligations
of each Borrower and Guarantor contained herein constitute legal, valid and
binding obligations of Borrowers and Guarantors enforceable against Borrowers
and Guarantors in accordance with their terms, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought;
          (b) no action of, or filing with, or consent of any Governmental
Authority, and no approval or consent of any other Person, is or will be
required to authorize, or is or will be otherwise required in connection with,
the execution, delivery and performance by any Borrower or Guarantor of this
Amendment No. 1;
          (c) on the date hereof, no Default or Event of Default exists or has
occurred and is continuing;
          (d) the execution, delivery and performance of this Amendment No. 1
and the other Amendment Documents (i) is within each Borrower’s and Guarantor’s
limited liability company or corporate powers and (ii) are not in contravention
of law or the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation or formation, operating agreement, by laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property is bound; and
          (e) all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material

2



--------------------------------------------------------------------------------



 



respects on and as of the date hereof, as if made on the date hereof, except to
the extent any such representation or warranty is made as of a specified date,
in which case such representation or warranty shall have been true and correct
as of such date.
     4. Conditions Precedent. The amendments contained herein shall only be
effective upon the satisfaction of each of the following conditions precedent in
a manner satisfactory to Agent:
          (a) Agent shall have received counterparts of this Amendment No. 1,
duly authorized, executed and delivered by Borrowers, Guarantors and Required
Lenders; and
          (b) no Default or Event of Default shall exist or have occurred and be
continuing.
     5. General.
          (a) Effect of this Amendment. Except as expressly provided herein, no
other changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof. To the extent any conflict exists between the terms of this
Amendment No. 1 and the other Financing Agreements, the terms of this Amendment
No. 1 shall control.
          (b) Governing Law. The validity, interpretation and enforcement of
this Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
          (c) Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING UNDER THIS AMENDMENT NO. 1 OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 1 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, ANY AGENT OR
ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 1
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          (d) Binding Effect. This Amendment No. 1 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

3



--------------------------------------------------------------------------------



 



          (e) Waiver, Modification, Etc. No provision or term hereof may be
modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.
          (f) Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes of this
Amendment No. 1.
          (g) Entire Agreement. This Amendment No. 1 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.
          (h) Counterparts, etc. This Amendment No. 1 may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Amendment No. 1 by telefacsimile or other
electronic method of transmission shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 1. Any party
delivering an executed counterpart of this Amendment No. 1 by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart of this Amendment No. 1, but the failure to do so shall not affect
the validity, enforceability, and binding effect of this Amendment No. 1.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be duly executed and delivered by their authorized Officers as of the date first
above written.

              BORROWERS:
 
            MERIX CORPORATION
 
       
 
  By:   /s/ Gerald G. Sax
 
       
 
  Title:   Senior Vice President and Chief Financial Officer
 
       
 
            VIASYSTEMS TECHNOLOGIES CORP., L.L.C.
 
       
 
  By:   /s/ Gerald G. Sax
 
       
 
  Title:   Senior Vice President and Chief Financial Officer
 
       
 
            GUARANTORS:
 
            VIASYSTEMS, INC.
 
  By:   /s/ Gerald G. Sax
 
       
 
  Title:   Senior Vice President and Chief Financial Officer
 
       
 
            VIASYSTEMS INTERNATIONAL, INC.
 
       
 
  By:   /s/ Gerald G. Sax
 
       
 
  Title:   Senior Vice President and Chief Financial Officer
 
       
 
            MERIX ASIA, INC.
 
       
 
  By:   /s/ Gerald G. Sax
 
       
 
  Title:   Senior Vice President and Chief Financial Officer
 
       

[Signature Page to Amendment No. 1 to
Loan and Security Agreement]





--------------------------------------------------------------------------------



 



              AGENT:
 
            WACHOVIA CAPITAL FINANCE
CORPORATION (NEW ENGLAND), as Agent
 
       
 
  By:   /s/ Barry Felker
 
       
 
  Title:   Vice President
 
       
 
            LENDERS:
 
            WACHOVIA CAPITAL FINANCE
CORPORATION (NEW ENGLAND)
 
       
 
  By:   /s/ Barry Felker
 
       
 
  Title:   Vice President
 
       

[Signature Page to Amendment No. 1 to
Loan and Security Agreement]

